4:17-cv-03107-BCB-MDN Doc # 316-34 Filed: 05/13/19 Page 1 of 10 - Page ID # 15798




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA

  HANNAH SABATA, et al.,
                                                              Case No.4:17-CV-3107
           Plaintiffs,

      v,                                               DECTARATION OF BARRY MARANO IN
                                                           SUPPORT OF DEFENDANTS'
  NEBRASKA DEPARTMENT OF                                     OPPOSITION TO CLASS
  CORRECTIONAL SERVICES,                                        CERTIFICATION
  et al.,

            Defendants.


           I, Barry Marano, declare as follows:


           1.        I am a 40   year veteran of the Virginia Department of Corrections, I was

  appointed     as   the agencyAmericans with Disabilities Act (ADA) Coordinator in 2015 after

  serving as the facility coordinator at the Powhatan Correctional Center since 2008. I

  began my career as a Correctional Officer in 1978 and became a counselor in L9B7 ' I have

  provided case management services to the offenders               in the General Population,
  Restrictive Housing, as well as Medical and Mental Health Units'

           Z.        In 2006, I was assigned to provide case management and accommodation

  services to the Deaf and Hard of Hearing population atthe Powhatan Correctional Center.

  This assignment mandated that            I   supervise the installment and operation of the

  videophone and video remote interpreting (VRI) communication systems                for   deaf

  offenders as well as TTY access and voice carry-over (VCO) communication for the Hard

  of Hearing population. In 2008, as the Senior Case Management Counselor and facility
4:17-cv-03107-BCB-MDN Doc # 316-34 Filed: 05/13/19 Page 2 of 10 - Page ID # 15799




 ADA Coordinator, I became responsible for accommodations for all disabled offenders at

 that facility,

         3.       Since 201.5,1 have conducted surveys and disability assessments as well as

 training to facility ADA Coordinators and Parole/Probation Districts for the Virginia

  Department      of Corrections. Probation and Parole are both under the umbrella of
  Corrections. I am the appointed contact for disability issues within the Department of

  Corrections and for outside agencies. I provide assistance to the Attorney General's Office

  with legal settlement efforts. I have presented educational classes for the Mid-Atlantic

  ADA [of the ADA National Network) and have produced a Webinar on Effective

  Communications in a Correctional Environment for correctional staff, as well as other

  trainings for Virginia's correctional staff.

         4.       In my position as the ADA Coordinator, I also investigate and respond to

  allegations from the DOf's Office of Civil Rights, on behalf of the Virginia Department of

  Corrections,    I   have testified before as a fact witness   in depositions for the Virginia

  Department of Corrections and as a witness under Federal Rule 30(b) [6) on its behalf'

         5.       The Nebraska Department of Correctional Services INDCS) reached out to

  me through our Director, Harold Clarke. They invited me to make recommendations to

  improve NDCS's ADA compliance, and as part of that I visited several NDCS facilities' In

  forming my opinions, I relied on the documents listed in Exhibit      1 and on the   knowledge

  I gained from the tours of certain NDCS facilities.

         6.       My opinions as stated in this declaration are partial and preliminary, and

  my full opinion will be set forth in my later expert report.


                                                 2
4:17-cv-03107-BCB-MDN Doc # 316-34 Filed: 05/13/19 Page 3 of 10 - Page ID # 15800




        7.      I have reviewed Margo Schlanger's expert declaration dated February L8,

 2Ot9.l understand that she has not visited any of the     NDCS   facilities,

        B,     As I toured the NDCS facilities, I did introduce myself to some of the inmates

 and I was not inundated with accommodations requests or ADA complaints.

        9.      Based on what I have seen and heard,     it is my opinion that the Defendants

 have recognized areas where they can and should improve on their ADA compliance

 based at least partly on my recommendations, and they are committed to making

  improvements, The Defendants are motivated to make progress in this area, and I have

  not encountered resistance to suggestions I have made to improve ADA compliance' In

  fact, many of the criticisms in Ms, Schlanger's declaration are already in the process of

  being addressed by the Defendants.

         10.    NDCS has already made progress         in its ADA compliance, including       by:

  (a) appointing an ADA coordinator for each facility, providing ADA contact information,

  and planning training for those ADA coordinators; (b) beginning to survey the existing

  inmate population to determine who may have a disability and what disability or

  disabilities they may have; (c) obtaining communications equipment            I suggested, the

  UbiDuo2, for NDCS's three intake facilities to help effectively communicate with deaf and

  hard of hearing inmates; (d) requiring closed captioning andf or English subtitles on all

  facility televisions in all locations; [e) contracting to obtain videophones for at least   DEC


  and OCC, where NDCS is aware that deaf inmates are housed; and (fJ instituting weekly

  meetings between ADA staff and NDCS executive team members, See Exhibit 2, NDCS

  350996-350998, email from L, Mathews to B. Marano with attachment.


                                                3
4:17-cv-03107-BCB-MDN Doc # 316-34 Filed: 05/13/19 Page 4 of 10 - Page ID # 15801




         11.   I am also aware that   NDCS is planning additional actions related to ADA

 compliance, including: (a) adding a new Administrative Assistant II position to be an

 ADA coordinator for the institutions; [b) changing current training relating to ADA and

 implementing additional training on the ADA requirements for all staff; (c) providing

 information related to the ADA and ADA contact information at inmate orientation at all

  facilities; (d) ensuring that all inmates are aware of the ADA facility coordinator and

  overall ADA coordinator; [e) revising the ADA policy; and (fJ signing a contract for video

  remote interpreting (VRI) for at least DEC and OCC medical, See Exhibit 2.

         12.   Nebraska's Board of Parole (Board) is also making progress on its ADA

  compliance, based at least partly on my recommendations. They are adding a non-

  discrimination statement to their policy and are also putting into policy what was

  generally already happening. That is, when Board members review an inmate's records

  to prepare for a parole review or hearing [and in the future they will be able to more

  easily access ADA information of NDCS, once NDCS finishes putting new processes into

  place), if there is a notation about disabilities or accommodations needed, they will work

  with and rely on NDCS in providing necessary accommodations,         See Exhibit 3, NDCS

  351001-3 5L002, email from N. Miller to B, Marano with attachment.

         13.    In her declaratiol,Ms,schlanger appears to make manyassumptions based

  generally on her view of the ADA issues that can occur in prisons, along with her review

  of NDCS policies. Often, she does not point to any specific incidents related to NDCS or

  the Board where the harm she is concerned about has actually occurred.




                                              4
4:17-cv-03107-BCB-MDN Doc # 316-34 Filed: 05/13/19 Page 5 of 10 - Page ID # 15802




                             SCHLANGER'S CRITICISMS OF NDCS


         t4.   Ms, Schlanger's primary criticism of the Defendants seems to be that their

 policies relating   to disability (specifically disabled inmates) are limited and do not

 address necessary issues relating to disability. In her opinion, NDCS policies do not

 substantively address identification       of   prisoners   with   disabilities, reasonable

  modifications including assistive devices, or effective communication. She also criticizes

  NDCS for allegedly not taking affirmative steps to inform inmates about the ADA or how

  to request an accommodation from the ADA coordinator. She also criticizes the training

  on ADA that is provided.

         15.   As I mentioned above, NDCS and the Board of Parole are already working

  on or planning to work on their policies and practices related to disability, NDCS has

  been very open to my suggestions and recommendations related to ADA compliance. For

  example, I recommended that NDCS undertake a survey and assessment of the needs of

  the offender population. NDCS is already working on a way to track inmates' disability-

  related information. That process has begun with an inmate survey at DEC. The facility

  ADA coordinators that have been named and the additional ADA coordinator for

  institutions will be able to help with that sort of ADA-related task. Facility ADA

  coordinators and an additional ADA coordinator position added will help with a variety

  of issues that Ms, Schlanger identifies in her declaration as problems (or possible

  problems).

         L6.    Ms, Schlanger more specifically criticizes NDCS policies relating to intake

  for not including guidance on disability-related information, Again, NDCS is already

                                                 5
4:17-cv-03107-BCB-MDN Doc # 316-34 Filed: 05/13/19 Page 6 of 10 - Page ID # 15803




 planning changes to its ADA policy and staff training, Part of Ms, Schlanger's criticism

 also relates to identification of disabled individuals outside of intake, As has been stated

 above, NDCS has started       to survey the inmate population to identify inmates with

 disabilities.

         t7.     Ms, Schlanger's declaration includes a section related to inmate orientation,

 where she states that the orientation materials she has reviewed did not include ADA-

  related information, In the materials I reviewed, I also did not find information related to

  the ADA included in inmate orientation - but, again, NDCS is already planning to add ADA

  information to inmate orientations at every institution.   See   Exhibit 2'

         18.     Ms. Schlanger also criticizes the training of NDCS staff as not including

  enough information related to the ADA for inmates. For example, she says that staff

  should be trained to know signs of disabilities. I recommended revised and additional

  training for staff on ADA compliance. NDCS is already beginning the process of revising

  training related to ADA.   See   Exhibit   2.


         tg.     Ms. Schlanger criticizes NDCS for not including the ADA coordinator in

  some decisions such as interpretation and housing.         I have recommended that        NDCS


  coordinate more    - for example,     making sure that property is aware of who is using a

  wheelchair. As I said,   NDCS has taken all of my suggestions    well and it looks like they are

  beginning to coordinate, as there is now a weekly meeting between ADA staff and

  executive staff. The facility coordinators and additional ADA coordinators will also be

  able to help with coordination efforts. See Exhibit 2'




                                                  6
4:17-cv-03107-BCB-MDN Doc # 316-34 Filed: 05/13/19 Page 7 of 10 - Page ID # 15804




        20.    Ms, Schlanger states that NDCS does not appear to have a way to track and

 notify staff of an inmate with   a   disability. As I said above, NDCS is working on a tracking

 system already. I also spoke with Lisa Mathews, the ADA coordinator, about Virginia's

 system where inmates have ID cards            with special notations (if they want)' I     also

 suggested that if an inmate wants, NDCS should        try adding cell door signs to identiSr the

 inmate's disability, particularly if the inmate is deaf/hard of hearing, or blind/visually

 impaired. I also recommended that as long as they have to keep paper medical records,

 they add some sort of identifying sticker especially to files of deaf/hard of hearing

  inmates, who may need a sign language interpreter for medical appointments' Because

  I have so many years of experience as an ADA coordinator at the Virginia Department of

  Corrections, I have knowledge of practical solutions that have worked in other prisons.

  NDCS has appeared    to find that type of practical knowledge especially helpful, and as I

  said my suggestions have been well-received at NDCS'

         2t.   Although Ms, Schlanger criticizes NDCS's policies for lacking information

  related to effective communication, NDCS is already beginning to make changes.                I


  recommended that NDCS get an UbiDuo for intake, so that deaf/hard of hearing inmates

  who are literate can have another avenue of communication that is faster and easier than

  writing notes back and forth. They have already purchased machines for their three

  facilities that have intake. NDCS is also already changing or planning changes to ADA

  policy and practice that will help with effective communication. Those changes also

  include adding video remote interpreting to one of their existing contracts so that at the

  least, DEC and OCC   will have it in their medical areas in     case it's needed. NDCS is also


                                                   7
4:17-cv-03107-BCB-MDN Doc # 316-34 Filed: 05/13/19 Page 8 of 10 - Page ID # 15805




 adding videophones in facilities where they know deaf inmates are housed, In addition,

 NDCS   would provide training to staff and inmates with disabilities on how to utilize the

 accommodations provided (like the UbiDuo). Documentation of these efforts                       will   be

 maintained,      See   Exhibit   2.


         22.      Ms. Schlanger's declaration includes a section where she says prisoners

 with disabilities often end up in restrictive housing or special housing that is like

  restrictive housing.     She does not     saythat NDCS isolates prisoners with disabilities. NDCS

  does not have a policy          to    segregate inmates   with disabilities. I also didn't see any

  evidence of that problem when I toured NDCS facilities, I didn't see any inmates with

  disabilities who were housed              in situations where they were denied most prison
  privileges, programs, activities, and services. I am not aware of any NDCS facilities that

  have housing specifically for inmates with disabilities, Ms. Schlanger also does not cite

  to any incidents where she could say that there was not a reasonable modification to                    a


  program or policy to accommodate a prisoner with a disability.

                          SCHLANGER'S CRITICISMS OF PAROLE BOARD


         23.      To the extent that Ms. Schlanger criticizes the Board as not having any ADA

  policies, the Board         is       already planning   to   change   its   policies   to   include   an

  antidiscrimination statement, That change is in line with my recommendations.                         See


  Exhibit   3.


            24,   The language of the Parole Board's rules that Ms, Schlanger objects to in

  paragraph LZL of her declaration is: "ln making its determination..,the Board of Parole

  shall take into account.,.The offender's mental or physical makeup, including any

                                                      8
4:17-cv-03107-BCB-MDN Doc # 316-34 Filed: 05/13/19 Page 9 of 10 - Page ID # 15806




 disability or handicap which may affect his or her conformity to law," But that language

 is actually part of the Nebraska statute on parole. Moreover, based on my experience,

 that type of language is not intended to discriminate against people with disabilities but

 is meant to help ensure that a parolee is successful. Ms. Schlanger also does not point to

 any instances where she found that language resulted in discrimination against a person

 with disabilities,

                      ADA REQUIRES AN INDIVIDUALIZED ASSESSMENT

         25.     There are a wide variety of conditions that can rise to the level of      a


  disability, including mobility impairments, intellectual disabilities, blindness, deafness,

  diabetes, cancer, epileps¡ and others, An answer for one may not work for another. Even

  when looking at two people with the same disability, one might need something very

  different than the other. For example, if you compare two deaf people, one person might

  use sign language while one might not, and one might be illiterate while one might be

  literate so be able to use written communication'

         26.     Responding to the needs of an inmate with a disability is done on a case-

  by-case basis, and an individualized assessment is    key. One size does not fit all. The

  accommodations process requires an interactive process of communicating with the

  inmate to determine what he or she needs and wants, as well as whether anything hasn't

  worked for him or her in the past. Ms. Schlanger even says something similar in her

  declaration.   See Schlanger Decl' at   pp' 29-30,




                                                  I
4:17-cv-03107-BCB-MDN Doc # 316-34 Filed: 05/13/19 Page 10 of 10 - Page ID # 15807




             27.     There is no "t¡ryical" request for an accommodation or modification,

      because   it all depends on the inmate.



            This declaration is submitted pursuant to 28 U.S.C. S 1746.       I declare under
      penalty of perjury of the laws of the United States of America that the foregoing is true

      and correct, and that this declaration is executed                  Richmond, Virginia.
                                                           ""ryWn

                                                             o




                                                 10
